Citation Nr: 1816970	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  10-23 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1968 to February 1971.  His service included deployment to the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal was previously remanded by the Board in October 2013 and June 2014.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

New VA Examination

In a June 2014 decision, the Board remanded the appeal to, inter alia, schedule the Veteran for a new VA examination.  The Veteran reported for an examination in April 2015; however, the examination could not be conducted due to excessive cerum in his right ear.  The Veteran told the examiner he would make an appointment to have a doctor remove the cerum and then request another examination be scheduled.

VA treatment records show the Veteran had the cerum removed by a doctor later that same month.  Email correspondence from August 2015 shows he called his VA outpatient clinic and requested a new examination be scheduled.  

A VA Form 21-2507a shows an audiological examination request was initiated in August 2015 and subsequently completed; however, this is in error - there was no exam.  Another VA Form 21-5207a shows an audiological examination request was initiated on June 21, 2016 and then cancelled seven days later on June 30, 2016 due to the Veteran's failure to report.

In a February 2018 Informal Hearing Presentation, the Veteran's representative wrote that the Veteran told him he did not receive notice of the examination and that he would be willing to attend an examination.  The representative argued the appeal should be remanded once more so that the Veteran could be afforded a new VA examination.

The Board's review of the record reveals there is no notice letter associated with the claims file that informed the Veteran of the location, date, and time of the VA examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (VA has the burden to demonstrate that notice was sent to the claimant's last address of record); see 38 C.F.R. § 3.1 (q) (2017) ("Notice means written notice sent to a claimant or payee at his or her latest address of record.").  Therefore, in an effort to ensure compliance with VA's duty to assist, the Board will remand the appeal once more so that the Veteran is given proper notice and an opportunity to appear for the VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  A copy of the notice letter must be associated with the claims file.  

Supplemental Commentary on In-Service Audiological Evaluations

The Veteran's service records show he underwent audiological testing in August 1967 and March 1968.  Because it is unclear whether the puretone thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
Add
15
15
10
10
10
5
10
10

Applying the foregoing policy to the Veteran's March 1968 enlistment examination produces the following adjusted audiometric results in decibels:


HERTZ

250
500
1000
2000
3000
4000
6000
8000
RIGHT
N/A
5
5
5
N/A
0
N/A
N/A
LEFT
N/A
20
15
25
N/A
35
N/A
N/A

Based on these adjusted audiometric results, the Veteran did not have a hearing loss disability for VA purposes and was, therefore, presumed sound upon entrance into service.  38 U.S.C. § 1111 (2014); 38 C.F.R. §§ 3.304(b), 3.385; McKinney v. McDonald, 28 Vet. App. 15 (2016).  The Board notes that the August 1967 audiogram was a pre-induction evaluation and is non-determinative for the purposes of deciding whether the Veteran was sound upon entrance to service.  See 38 C.F.R. § 3.304(b).  The Board is also not competent to interpret the August 1967 audiogram results, though it may adjust the results as interpreted by an audiologist on examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule a VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss.  The examiner must review the entire claims file, to include a copy of this REMAND, in conjunction with the examination.

THE EXAMINER MUST PROVIDE THE FOLLOWING OPINION REGARDLESS OF WHETHER THE VETERAN REPORTS FOR THE EXAMINATION.

Is it at least as likely as not (a 50 percent or greater probability) that the bilateral hearing loss was incurred in, or is otherwise related to, the Veteran's active military service?

For the purposes of this opinion, the examiner should presume the Veteran sustained military noise exposure during service in the Republic of Vietnam.

The examiner is further advised that based on the adjusted audiometric results from the March 1968 enlistment examination (described in this REMAND above), the Veteran is presumed to have been sound upon entrance into service - that is, he did not have a hearing loss disability for VA purposes.  

A complete rationale must be provided for all opinions expressed.  The examiner should consider the Veteran's service-related and non-service-related risk factors for hearing loss.  In addition to interviewing the Veteran, the examiner should review the prior July 2009 and November 2013 VA examination reports as the Veteran discussed military, occupational, and recreational noise exposures therein.

The examiner is advised that the inability to provide an opinion without resorting to speculation must be based the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner.  If such an opinion is provided, it should be clearly explained why that is so.  

3.  The Veteran must be provided written notice of the time, date, and location of this examination, and the notice should also inform him of the consequences for failing to report to the examination.  See 38 C.F.R. § 3.655.  A copy of this notice letter must be associated with the claims file.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



